Citation Nr: 0513339	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  98-04 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from May 1963 until August 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

This matter was previously before the Board in February 1999 
and August 2003.  On those occasions, remands were ordered to 
accomplish additional development.  

It is further noted that, the veteran's October 1995 
statement claiming entitlement to service connection for a 
"nervous condition" indicated that he was attempting to 
reopen the claim.  However, the record does not reveal that 
such had previously been decided.  Therefore, the matter has 
been consistently treated as an original claim.  

It is further observed that the veteran's October 1995 
correspondence also referenced a claim of entitlement to 
service connection for swelling of the feet and legs.  In an 
October 1996 letter, the RO appears to have denied that 
claim, as the veteran failed to respond to a request for 
information.  Nevertheless, in the Board's February 1999 
remand, that matter was referred to the RO for appropriate 
development.  In response, the RO sent a letter to the 
veteran in May 1999 requesting that he identify treatment 
providers as to that disability.  It appears that the veteran 
identified a doctor at the VA Medical Center in Leavenworth, 
Kansas, as well as the Neurological Hospital Association.  

Thus, while it appears that the October 1996 letter 
effectively denied the veteran's claim of entitlement to 
service connection for swelling of the feet and legs, it also 
appears that the RO reconsidered the issue, prompted by the 
Board's February 1999 remand instructions.  As the matter has 
not yet been adjudicated since the February 1999 Board 
remand, it is again referred back to the RO.  




FINDINGS OF FACT

1.  There is no clear and unmistakable evidence to show that 
the veteran had a psychiatric disability prior to enlistment 
into active duty.

2.  Schizophrenia was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be etiologically related to active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VA letter issued in June 2002 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

At the outset, it is noted that the claims folder has been 
rebuilt and appears to be incomplete.  While some service 
records, including the veteran's enlistment examination, have 
been located, it appears that the remaining military records 
remain outstanding.  However, the RO has made all reasonable 
efforts to find such documents.  Indeed, two searches yielded 
negative responses from the National Personnel Records Center 
(NPRC) in December 2002 and May 2003.  Moreover, per the 
Board's August 2003 remand, the RO even reviewed the claims 
file of another veteran sharing the same name as the 
appellant, to ensure that the records had not been filed in 
the wrong folder.  However, even that search proved 
fruitless.  

Clearly, the RO has made all reasonable efforts to acquire 
the missing service medical records.  It is not felt that 
additional efforts are required under the VCAA.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the Board notes that 
various VA and private treatment records also remain 
outstanding.  Indeed, the RO received negative search 
responses from J. W. V., M.D., and Comprehensive Mental 
Health Services Inc.  Additionally, a negative response was 
received from Western Missouri Mental Health facility for 
treatment between 1965 and 1974 (although such records do 
seem to be affiliated with the claims file.)  Also 
irretrievable were records from the VA Medical Centers in 
Wadsworth and Knoxville.  Finally, negative search responses 
were received from VA Medical Centers in Leavenworth and 
Topeka.  Again, it appears that all reasonable efforts were 
undertaken by the RO to obtain such documents.  Moreover, 
there is no evidence to suggest that such records have become 
available since the negative responses were received.  Thus, 
further development is not appropriate here.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Having described the evidence not located by the RO, the 
Board notes that the claims file does contain VA treatment 
records dating back to 1983.  Further, a July 1966 letter 
from J. W. V., M.D., summarizing an admission at Jefferson 
Barracks Hospital, is affiliated with the claims folder.  
Additionally, treatment reports from Western Missouri Mental 
Health are of record.  Moreover, the claims file contains lay 
statements from the veteran's brother, as well as from a 
childhood friend.  Further, the veteran has submitted various 
statements in support of his claim.

Finally, it is noted that the veteran has not been afforded a 
VA psychiatric examination.  The law holds that VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the evidence of record fails to establish any in-
service finding of an acquired psychiatric disorder.  The 
evidence demonstrates that an acquired psychiatric disability 
was initially demonstrated more than a year after service.  
Hence, there is no psychiatric clinical finding in service to 
which a competent medical opinion could etiologically relate 
a current psychiatric diagnosis.  As such, the Board finds 
that an examination is not required under the VCAA.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual background

Testimonial evidence

The claims file contains an April 1996 letter from the 
veteran's sister.  She stated that upon return from service, 
the veteran saw a psychiatrist.  She did not describe any 
observable differences in his behavior and manner prior to 
and after service.  It is noted that the veteran's October 
1995 claim indicated that his sister was a former 
psychologist.  However, her letter does not indicate any 
medical background.  

In August 1997, E. J. W. wrote a statement on behalf of the 
veteran.  He stated that he had known the veteran since 
kindergarten.  He further explained that the veteran was well 
liked prior to service.  He was intelligent and had no 
nervous or mental problems.  After returning from service, 
however, E. J. W. noted that the veteran was violent and 
"out of control."  He described an incident in which the 
veteran threatened a lady friend with a knife.  He also had 
stalked his grandmother.  Also after returning from service, 
the veteran's thoughts appeared more jumbled and he seemed 
preoccupied with his negative military experience.  

Medical evidence

The veteran's enlistment examination was negative for any 
psychiatric disorders.  He denied sleeping difficulties, 
depression, excessive worry, or nervous trouble of any sort 
in a report of medical history completed at that time.  
Subsequent in-service examination in May 1963 was normal.  A 
September 1963 service personnel record reflects that the 
veteran was discharged from service by reason of 
unsuitability (Code 266).

In October 1965, the veteran attempted to reenlist in the 
military.  The examiner noted the veteran's history that he 
had been discharged from the Naval service as unsuitable.  
Current psychiatric evaluation was noted as abnormal.  The 
examiner opined that, following overall evaluation of the 
veteran's physical and mental fitness, the veteran currently 
lacked characteristics necessary for adjustment to service 
life.  

The veteran had a psychiatric admission at the Neurological 
Hospital (Jefferson Barracks Hospital) in November 1965.  
Upon admission he presented with a history of having 
considerable difficulty associating with people.  He was 
unable to find a job and felt persecuted.  He also exhibited 
some evidence of sexual preoccupation.  He was treated with 
Electroshock Therapy, chemotherapy and psychotherapy.  The 
diagnosis upon discharge was schizophrenic reaction, chronic, 
undifferentiated.

Further treatment records dated from March 1966 to May 1966 
from Western Missouri Mental Health Center show treatment for 
paranoid schizophrenia.  On or around that time he 
participated in a vocational rehabilitation program.

The record next shows a June 1966 admission at the Western 
Missouri Mental Health Center.  He was diagnosed with chronic 
schizophrenia, paranoid type.  

In June 1967, the veteran received a psychiatric examination 
at the Western Missouri Mental Health Center.  The diagnosis 
again was chronic paranoid schizophrenia.  

A November 1969 inpatient record from the Western Missouri 
Mental Health Center shows a diagnosis of paranoid 
schizophrenia.  That report noted a previous VA 
hospitalization and also revealed that the veteran had been 
living in a VA domiciliary in Topeka.  

A November 1985 VA clinical record shows that the veteran was 
requesting to see a psychiatrist.  A December 1985 report 
shows that he was taking psychotropic medication and needed a 
refill.  Another December 1985 VA record reveals bizarre 
preoccupation with bodily function.  There was some 
tangientiality in his thoughts.  

A June 1993 VA outpatient treatment report indicates a 
diagnosis of paranoid schizophrenia.  

VA social work notes dated in 1995 and 1996 reflect continued 
psychiatric counseling.  In one such report, dated in October 
1995, the veteran admitted to having mental problems prior to 
service, at age 19.  He stated that on one occasion he spread 
feces, prompting his parents to take him to a psychologist.  
He denied psychiatric hospitalization prior to his military 
tour.  He stated that the government should not have approved 
his enlistment and that military life exacerbated his 
symptomatology.  The social worker believed, based on the 
veteran's reported history, that the mental disability 
preexisted service.  

More recently, VA outpatient records dated in 1998 and 1999 
reflect continued psychiatric care.  One particular report, 
dated in May 1999, referenced the veteran's military career.  
Per the veteran's history, basic training was a demanding 
physical ordeal.  Further, he was screamed at by punitive 
officers, who screamed at him and forced him to do additional 
exercises as punishment for violating rules.  He had 
difficulty following orders, organizing himself and his 
belongings and adjusting interpersonally.  The veteran 
described one occasion in which he was accused of stealing 
another soldier's billfold.  He claims he was pulling a prank 
and cried upon being accused.  He saw a psychiatrist at that 
time, but did not divulge the result of that meeting.  He 
reported visiting a psychiatrist on another occasion in 
service.  At that time, he was recommended for discharge.  

Further regarding his service, the veteran stated that he was 
teased by his peers in the military, to the point where he 
changed barracks.  He became quite paranoid of certain 
officers and fellow soldiers.  He carried a tear gas gun for 
self-protection and was given a Captain's mast when he was 
caught with it.  He claims to have needed the gun for 
protection from bullies.  He also got into one fight during 
basic training.  Overall, based on the veteran's history, the 
staff psychologist concluded that there was evidence of 
paranoia and disorganized behavior during basic training.  
Social dysfunction was also evident.  

From 2000 to the present, the veteran has received 
psychiatric care from VA on an outpatient basis.  He has also 
been treated in 2002 at Western Missouri Health Center.  Such 
treatment records do not contain any description of the 
veteran's military service, nor do they contain competent 
opinions as to the etiology of the veteran's paranoid 
schizophrenia.

Analysis

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder.  As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, there is no doubt as to the existence of 
a current disability.  Indeed, the evidence clearly 
establishes a present diagnosis of paranoid schizophrenia.  
However, the point at which his psychiatric problems arose 
requires some discussion.  In this vein, an October 1995 VA 
outpatient treatment report contains the veteran's statements  
that he experienced mental problems prior to active service.  
He claimed to have visited a psychiatrist on two occasions 
before entering the military.  Thus the possibility of a pre-
existing condition must be considered.  

Again, a veteran is presumed to be in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  

Here the veteran's enlistment examination showed normal 
psychiatric findings.  The veteran denied a history of 
depression, excessive worry, or other nervous trouble.  
Therefore, the presumption of soundness applies here.  
Moreover, such presumption has not been rebutted by other 
evidence of record.  Indeed, while the veteran noted a few 
psychiatric visits prior to service, that information 
standing alone does not constitute clear and unmistakable 
evidence of a preexisting condition sufficient to rebut the 
presumption.  

Having established that a psychiatric disability did not 
preexist service, it must now be determined whether any such 
disability was incurred during active duty.  Here, the 
available service medical records fail to demonstrate any 
complaints of, or treatment for, a psychiatric disability.  
Such records do indicate that the veteran was found 
unsuitable for service and was discharged in August 1963.  
More than 2 years after service, on clinical evaluation for 
reenlistment in October 1965, he was found to lack 
"characteristics necessary for adjustment to service life."  
However, such finding does not establish the existence of an 
acquired psychiatric disorder.  Moreover, although the post-
service evidence reveals psychiatric treatment beginning in 
November 1965, in the absence of demonstration of continuity 
of symptomatology of a psychiatric disability since service, 
this is too remote from service to be reasonably related to 
service.  As the veteran had less than 90 days of active 
service, the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002) and 38 C.F.R. §§ 3.307, 3.309 (2004), for 
presumptive service connection for schizophrenia, are not 
applicable.

The evidence of record also fails to contain a competent 
opinion linking the veteran's currently diagnosed paranoid 
schizophrenia to active duty.  In a May 1999 outpatient 
treatment report, a VA staff psychologist did observe that 
there was some evidence of paranoia, disorganized behavior, 
and social dysfunction during basic training.  However, she 
did not then express any opinion as to whether the veteran's 
in-service symptoms were manifestations of an acquired 
psychiatric disorder, and if so, whether his currently 
diagnosed schizophrenia was causally related to such 
psychiatric disorder.  In any event, even if such opinion had 
been offered, it would have lacked probative value since the 
veteran's accounts of his military history, upon which the 
opinion was based, are unsubstantiated.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

Further relating to the requirement of nexus evidence, the 
record also contains letters written by the veteran's sister 
and by a close childhood friend, E. J. W.  The latter 
reported a dramatic change in the veteran's personality and 
demeanor upon return from service.  The Board acknowledges 
that E. J. W. may comment as to obvious behavioral changes 
displayed by the veteran.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
to the extent that E. J. W. has attributed the veteran's 
personality changes to active duty, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, while the veteran was discharged from active 
duty due to an inability to adjust to service life, the 
evidence fails to demonstrate any acquired psychiatric 
disability in service.  Moreover, there is no evidence of a 
continuity of symptomatology from the time of the veteran's 
discharge in August 1963 and his first documented psychiatric 
admission in November 1965 for schizophrenia.  Finally, the 
claims file lacks any probative, competent evidence to 
establish a relationship between his currently diagnosed 
paranoid schizophrenia and active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


